Case 2:19-cv-00501-JPH-MJD Document 44 Filed 07/10/20 Page 1 of 8 PageID #: 450




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

CHADRICK E. FULKS,                                       )
                                                         )
                              Petitioner,                )
                                                         )
                         v.                              )      No. 2:19-cv-00501-JPH-MJD
                                                         )
WATSON, et al.                                           )
                                                         )
                              Defendants.                )

          Order Screening Amended Complaint, Dismissing Insufficient Claims, and
                              Directing Service of Process

        Plaintiff Chadrick Fulks is an inmate at the United States Penitentiary in Terre Haute,

 Indiana. Because Mr. Fulks is a "prisoner," the Court must screen his amended complaint before

 service on the defendants. 28 U.S.C. § 1915A(a), (c).

                                            I. Screening Standard

        The Court must dismiss the amended complaint, or any portion of the amended complaint,

 if it is frivolous or malicious, fails to state a claim for relief, or seeks monetary relief against a

 defendant who is immune from such relief. 28 U.S.C. § 1915A(b). The standard to determine

 whether the amended complaint states a claim is the same as that for a motion to dismiss under

 Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

 To survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when
        the plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are construed liberally and held to

 a less stringent standard than formal pleadings drafted by lawyers. Perez v. Fenoglio, 792 F.3d

 768, 776 (7th Cir. 2015) (internal quotation omitted).
                                                     1
Case 2:19-cv-00501-JPH-MJD Document 44 Filed 07/10/20 Page 2 of 8 PageID #: 451




                                   II. The Amended Complaint

        Mr. Fulks' amended complaint names six defendants: (1) T.J. Watson, (2) Dr. William

 Wilson, (3) Mr. Sherman, Lt. (4) Michelle Smith, nurse, (5) Mr. A. Johnson, officer, and

 (6) Mr. Hammon, officer.

        The Court had previously allowed First and Eighth Amendment claims to proceed against

 Dr. Wilson and Lt. Sherman. Dkt. 14. The Court dismissed claims against T.J. Watson, an

 unidentified nurse, and an unidentified correctional officer. Id.

        Mr. Fulks' amended complaint describes the same incident of sexual assault and resulting

 retaliation but in much more detail than his original complaint. Mr. Fulks is on death row and lives

 in the Special Confinement Unit (SCU). He alleges that in September 2018, Dr. Wilson requested

 to see Mr. Fulks alone in his office after normal hours in order to perform a full physical. Under

 prison policy, the escorting officer should have remained in the examination room with Mr. Fulks.

 Mr. Fulks states Dr. Wilson was upset about complaints Mr. Fulks' capital defense attorneys had

 filed regarding his medical care. Mr. Fulks alleges that Dr. Wilson told Mr. Fulks that he was

 giving him a complete physical due to the attorneys' allegations of neglect of medical care.

 Mr. Fulks alleges that Dr. Wilson gave Mr. Fulks a pill that incapacitated him and proceeded to

 sexually assault Mr. Fulks. At one point, Dr. Wilson wiped his hands with three paper towels,

 which Mr. Fulks took to preserve as evidence of the assault.

        After the incident, Officer Hammon escorted Mr. Fulks back to his cell. Mr. Fulks asked

 to speak with the shift lieutenant, but Officer Hammon denied the request. Officer Hammon

 learned about the paper towels and, on Dr. Wilson's orders, retrieved two of them from Mr. Fulks,

 who hid the third towel. Mr. Fulks noticed he was bleeding from his rectum and asked to see a

 nurse the following morning, but this request was also denied.



                                                   2
Case 2:19-cv-00501-JPH-MJD Document 44 Filed 07/10/20 Page 3 of 8 PageID #: 452




        Mr. Fulks reported the incident to investigator Lt. Sherman and Nurse Smith. He requested

 medical treatment, a sexual assault examination, a drug test to see what drug Dr. Wilson gave him,

 and a polygraph because Lt. Sherman and Nurse Smith accused him of lying. They denied his

 requests. When Lt. Sherman learned about the paper towel with Dr. Wilson's DNA on it, he ordered

 Mr. Fulks' cell searched, and Officer Hammon confiscated the remaining paper towel.

        Mr. Fulks alleges that after he attempted to report the incident, the defendants retaliated

 against him in various ways:

            •   Dr. Wilson discontinued medication and stopped providing Mr. Fulks with

                treatment for his chronic spinal injury and pain.

            •   Lt. Sherman ordered improper searches of Mr. Fulks' cell for the sole purpose of

                confiscating evidence of Dr. Wilson's crime and refused to do a proper investigation

                pursuant to the Prison Rape Elimination Act (PREA).

            •   Officer Hammon retrieved the paper towels from Mr. Fulks' cell. He told him that

                if he stopped filing complaints about the incident with Dr. Wilson, everything

                would return to normal. Sometime in October 2018, when Mr. Fulks persisted in

                filing complaints, Officer Hammon took Mr. Fulks to an area with no surveillance

                cameras and pushed Mr. Fulks down a flight of stairs while he was handcuffed,

                resulting in injuries. Officer Hammon fired Mr. Fulks from his orderly job.

            •   Nurse Smith threw away his medication request forms, would not provide

                Mr. Fulks with his medication and then say she did, and failed to follow PREA

                protocol, resulting in a cover-up of the incident. She also refused to provide

                Mr. Fulks with medical care after Officer Hammon pushed him down the stairs in

                an effort to protect Officer Hammon so there would be no record of the incident


                                                  3
Case 2:19-cv-00501-JPH-MJD Document 44 Filed 07/10/20 Page 4 of 8 PageID #: 453




                (despite Mr. Fulks telling her, on account of a threat by Officer Hammon, that he

                sustained the injuries from a fall in his cell).

            •   Officer Johnson, the officer-in-charge of the SCU, threatened Mr. Fulks to stop

                filing complaints regarding Dr. Wilson's assault and Officer Hammon. When

                Mr. Fulks persisted, Officer Johnson conducted improper searches of his cell where

                he confiscated legal materials. Officer Johnson told other inmates that Mr. Fulks

                was snitching on them, causing the inmates to want to harm Mr. Fulks. Officer

                Johnson orchestrated an attack where he allowed a fellow death row inmate to leave

                his cell and attack Mr. Fulks. Another officer protected Mr. Fulks from the inmate

                but in doing so injured Mr. Fulks' hand and wrist.

            •   Mr. Fulks advised Warden Watson during the warden's weekly visits to the SCU

                that he had been sexually assaulted by Dr. Wilson, that there was no proper

                investigation, and that he was being denied access to a sexual assault hotline.

                Subsequently, Warden Watson denied Mr. Fulks visits with his attorneys and

                spiritual advisor, Rev. Bill Breedon. Warden Watson ordered a search of a

                borrowed car that Rev. Breedon was driving, and as a result of the search, banned

                Rev. Breedon from Terre Haute for at least a year.

        Mr. Fulks alleges that he has been denied medical care both related to the sexual assault

 (i.e. immediate care for his physical injuries and subsequent care for his psychological distress)

 and his chronic back issues.

        Mr. Fulks seeks damages and injunctive relief.




                                                    4
Case 2:19-cv-00501-JPH-MJD Document 44 Filed 07/10/20 Page 5 of 8 PageID #: 454




                                              III. Analysis

         Mr. Fulks' claims are brought pursuant to the theory recognized in Bivens v. Six Unknown

 Federal Narcotics Agents, 403 U.S. 388 (1971). Bivens "authorizes the filing of constitutional tort

 suits against federal officers in much the same way that 42 U.S.C. § 1983 authorizes such suits

 against state officers . . . ." King v. Federal Bureau of Prisons, 415 F.3d 634, 636 (7th Cir. 2005).

         The following claims shall proceed against the defendants. First Amendment retaliation

 and Eighth Amendment claims shall proceed against all defendants as submitted. 1 A Religious

 Freedom and Restoration Act (RFRA) claim shall proceed against Warden Watson.

         Any claim under the Fourth Amendment is dismissed. A convicted prisoner, while in

 prison, has "no reasonable expectation of privacy in his prison cell that would protect him under

 the Fourth Amendment from unreasonable searches and seizures of his property." King v.

 McCarty, 781 F.3d 889, 899 (7th Cir. 2015) (citing Hudson v. Palmer, 468 U.S. 517 (1984)).

 However, the lack of claim under "the Fourth Amendment does not mean that he is without a

 remedy for calculated harassment unrelated to prison needs. Nor does it mean that prison

 attendants can ride roughshod over inmates' property rights with impunity. The Eighth

 Amendment always stands as a protection against 'cruel and unusual punishment.'" Hudson, 468

 U.S. at 529). Thus, to the extent Mr. Fulks alleges that the searches of his cell and confiscation of

 personal materials were for the purposes of harassment, those claims shall proceed under the

 Eighth Amendment and as part of his First Amendment retaliation claim.




 1
   Mr. Fulks' complaint runs 41 pages. The Court has summarized Mr. Fulks' allegations, but to the extent
 that a particular incident has been omitted or described in more general terms, this does not indicate the
 Court is dismissing it from the complaint.
                                                     5
Case 2:19-cv-00501-JPH-MJD Document 44 Filed 07/10/20 Page 6 of 8 PageID #: 455




         Any claim under the Fourteenth Amendment is dismissed. Mr. Fulks mentions the

 Fourteenth Amendment but raises no allegations under the Fourteenth Amendment, and the Court

 identifies none.

                    IV. Request for Preliminary Injunction within Complaint

         On page 10 of Mr. Fulks' amended complaint, he requests that the Court issue injunctive

 relief ordering Dr. Wilson to schedule Mr. Fulks' back surgery, arrange for him to see a counselor,

 cease retaliation, go under "probationary status for the medical dept.," and review medical records

 and care for all death row inmates.

         "A preliminary injunction is an extraordinary equitable remedy that is available only when

 the movant shows clear need." Turnell v. Centimark Corp., 796 F.3d 656, 661 (7th Cir. 2015). "To

 survive the threshold phase, a party seeking a preliminary injunction must satisfy three

 requirements." Valencia v. City of Springfield, Illinois, 883 F.3d 959, 966 (7th Cir. 2018) (internal

 quotations omitted)). It must show that: (1) "absent a preliminary injunction, it will suffer

 irreparable harm in the interim period prior to final resolution of its claims"; (2) "traditional legal

 remedies would be inadequate"; and (3) "its claim has some likelihood of succeeding on the

 merits." Id. Only if the moving party meets these threshold requirements does the court then

 proceed to the balancing phase of the analysis. Id. In the balancing phase, "the court weighs the

 irreparable harm that the moving party would endure without the protection of the preliminary

 injunction against any irreparable harm the nonmoving party would suffer if the court were to grant

 the requested relief." Id.

         Mr. Fulks' motion simply does not provide enough information to allow the Court to

 determine whether any of the factors supporting injunctive relief have been met. If Mr. Fulks'




                                                   6
Case 2:19-cv-00501-JPH-MJD Document 44 Filed 07/10/20 Page 7 of 8 PageID #: 456




 wishes to pursue a preliminary injunction against Dr. Wilson, he shall file a separate motion for

 preliminary injunction addressing the requirements discussed above.

                         V. Service of Process and Further Proceedings

        The clerk is designated pursuant to Fed. R. Civ. P. 4(c) to issue process to defendants

 Warden T.J. Watson, Nurse Michelle Smith, Officer A. Johnson, and Officer Hammon. The

 Marshal for this District or his Deputy shall serve the summons, together with a copy of the

 amended complaint, dkt. [40], exhibits, dkt. [40-1], motion for preliminary injunction, dkt. [39],

 and a copy of this Order, at the expense of the United States.

        The clerk is directed to add Warden T.J. Watson, Nurse Michelle Smith, Officer

 A. Johnson, and Officer Hammon as parties in this action.

        Defendants Sherman and Wilson have through July 31, 2020, to file their answer to the

 amended complaint pursuant to the Court's previous order, dkt. 43. Because the motion for

 preliminary injunction, dkt. [39], does not relate to Mr. Fulks' complaints against defendants

 Sherman and Wilson, defendant Watson shall respond to the motion for preliminary injunction

 when he files his answer to the amended complaint.

 SO ORDERED.

 Date: 7/10/2020




                                                  7
Case 2:19-cv-00501-JPH-MJD Document 44 Filed 07/10/20 Page 8 of 8 PageID #: 457




 Distribution:

 CHADRICK E. FULKS
 16617-074
 TERRE HAUTE - USP
 TERRE HAUTE U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 Gina M. Shields
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 Gina.Shields@usdoj.gov

 United States Marshal
 46 East Ohio Street
 179 U.S. Courthouse
 Indianapolis, IN 46204




                                       8
